Name: Regulation (EU) 2015/758 of the European Parliament and of the Council of 29 April 2015 concerning type-approval requirements for the deployment of the eCall in-vehicle system based on the 112 service and amending Directive 2007/46/EC
 Type: Regulation
 Subject Matter: technology and technical regulations;  organisation of transport;  cooperation policy;  communications;  transport policy
 Date Published: nan

 19.5.2015 EN Official Journal of the European Union L 123/77 REGULATION (EU) 2015/758 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 29 April 2015 concerning type-approval requirements for the deployment of the eCall in-vehicle system based on the 112 service and amending Directive 2007/46/EC THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) A comprehensive Union type-approval system for motor vehicles has been established by Directive 2007/46/EC of the European Parliament and of the Council (3). (2) The technical requirements for the type-approval of motor vehicles with regard to numerous safety and environmental elements have been harmonised at Union level in order to ensure a high level of road safety throughout the Union. (3) The deployment of an eCall service available in all vehicles and in all Member States has been one of the principal Union objectives in the area of road safety since 2003. In order to achieve that objective, a series of initiatives have been launched, as part of a voluntary deployment approach, but have not achieved sufficient progress to date. (4) In order to further improve road safety, the Commission Communication of 21 August 2009 entitled eCall: Time for Deployment proposed new measures to deploy an in-vehicle emergency call service in the Union. One of the suggested measures was to make mandatory the fitting of 112-based eCall in-vehicle systems in all new types of vehicles starting with vehicles of categories M1 and N1 as defined in Annex II to Directive 2007/46/EC. (5) On 3 July 2012, the European Parliament adopted a resolution on eCall: a new 112 service for citizens, which urged the Commission to submit a proposal within the framework of Directive 2007/46/EC in order to ensure the mandatory deployment of a public, 112-based eCall system by 2015. (6) It is still necessary to improve the operation of the 112 service throughout the Union, so that it provides assistance swiftly and effectively in emergencies. (7) The Union eCall system is expected to reduce the number of fatalities in the Union as well as the severity of injuries caused by road accidents, thanks to the early alerting of the emergency services. The mandatory introduction of the 112-based eCall in-vehicle system, together with the necessary and coordinated infrastructure upgrade in public mobile wireless communications networks for conveying eCalls and Public Safety Answering Points (PSAPs) for receiving and handling eCalls, would make the service available to all citizens and thus contribute to the reduction of fatalities and severe injuries, of costs relating to healthcare, of congestion caused by accidents and of other costs. (8) In accordance with Article 1(1) of Decision No 585/2014/EU of the European Parliament and of the Council (4), Member States are to deploy on their territory, at least six months before the date of application of this Regulation and in any event no later than 1 October 2017, the eCall PSAP infrastructure required for the proper receipt and handling of all eCalls. In accordance with Article 3 of Decision No 585/2014/EU, Member States are to report by 24 December 2015 to the Commission on the state of implementation of that Decision. If the report concludes that the eCall PSAP infrastructure will not be operational by 1 October 2017, the Commission should take appropriate action to ensure that the eCall PSAP infrastructure is deployed. (9) In accordance with paragraph 4 of Commission Recommendation 2011/750/EU (5), Member States should ensure that mobile network operators implemented the mechanism to handle the eCall discriminator in their networks by 31 December 2014. If the review referred to in paragraph 6 of that Recommendation concludes that the eCall discriminator will not be implemented by 31 March 2016, the Commission should take appropriate action to ensure that mobile network operators implement the mechanism to handle the eCall discriminator. (10) The provision of accurate and reliable positioning information is an essential element of the effective operation of the 112-based eCall in-vehicle system. Therefore, it is appropriate to require its compatibility with the services provided by the Galileo and European Geostationary Navigation Overlay Service (EGNOS) programmes as set out in Regulation (EU) No 1285/2013 of the European Parliament and of the Council (6). The system established under the Galileo programme is an independent global satellite navigation system and the one established under the EGNOS programme is a regional satellite navigation system improving the quality of the Global Positioning System signal. (11) The mandatory equipping of vehicles with the 112-based eCall in-vehicle system should initially apply only to new types of passenger cars and light commercial vehicles (categories M1 and N1) for which an appropriate triggering mechanism already exists. The possibility of extending the application of the 112-based eCall in-vehicle system requirement in the near future to include other vehicle categories, such as heavy goods vehicles, buses and coaches, powered two-wheelers and agricultural tractors, should be further assessed by the Commission with a view to presenting, if appropriate, a legislative proposal to that effect. (12) The equipping of vehicles of existing types to be manufactured after 31 March 2018 with the 112-based eCall in-vehicle system should be promoted in order to increase penetration. In respect of types of vehicles type-approved before 31 March 2018, an eCall system may be retrofitted on a voluntary basis. (13) The public interoperable Union-wide eCall service based on the single European emergency call number 112 and third party service supported eCall systems (TPS eCall services) can coexist provided that the measures necessary to ensure continuity in the provision of the service to the consumer are adopted. In order to ensure continuity of the public 112-based eCall service in all Member States throughout the lifetime of the vehicle and to guarantee that the public 112-based eCall service is always automatically available, all vehicles should be equipped with the public 112-based eCall service, regardless of whether or not a vehicle owner opts for a TPS eCall service. (14) Consumers should be provided with a realistic overview of the 112-based eCall in-vehicle system and of the TPS eCall system, if the vehicle is equipped with one, as well as comprehensive and reliable information regarding any additional functionalities or services linked to the private emergency service, in-vehicle emergency or assistance-call applications on offer, and regarding the level of service to be expected with the purchase of third party services and the associated cost. The 112-based eCall service is a public service of general interest and should therefore be accessible free of charge to all consumers. (15) The mandatory equipping of vehicles with the 112-based eCall in-vehicle system should be without prejudice to the right of all stakeholders such as car manufacturers and independent operators to offer additional emergency and/or added value services, in parallel with or building on the 112-based eCall in-vehicle system. However, any additional services should be designed in such a way that they do not increase driver distraction or affect the functioning of the 112-based eCall in-vehicle system and the efficient work of emergency call centres. The 112-based eCall in-vehicle system and the system providing private or added-value services should be designed in such a way that no exchange of personal data between them is possible. Where provided, those services should comply with the applicable safety, security and data protection legislation and should always remain optional for consumers. (16) In order to ensure open choice for customers and fair competition, as well as encourage innovation and boost the competitiveness of the Union's information technology industry on the global market, the eCall in-vehicle systems should be based on an interoperable, standardised, secure and open-access platform for possible future in-vehicle applications or services. As this requires technical and legal back-up, the Commission should assess without delay, on the basis of consultations with all stakeholders involved, including vehicle manufacturers and independent operators, all options for promoting and ensuring such an open-access platform and, if appropriate, put forward a legislative initiative to that effect. Furthermore, the 112-based eCall in-vehicle system should be accessible for a reasonable fee not exceeding a nominal amount and without discrimination to all independent operators for repair and maintenance purposes in accordance with Regulation (EC) No 715/2007 of the European Parliament and of the Council (7). (17) In order to maintain the integrity of the type-approval system, only those 112-based eCall in-vehicle systems which can be fully tested should be accepted for the purposes of this Regulation. (18) The 112-based eCall in-vehicle system, as an emergency system, requires the highest possible level of reliability. The accuracy of the minimum set of data and of the voice transmission, and quality, should be ensured, and a uniform testing regime should be developed to ensure the longevity and durability of the 112-based eCall in-vehicle system. Periodic roadworthiness tests should therefore be carried out regularly in accordance with Directive 2014/45/EU of the European Parliament and of the Council (8). (19) Small series vehicles and vehicles approved pursuant to Article 24 of Directive 2007/46/EC are excluded, under that Directive, from the requirements on the protection of occupants in the event of frontal impact and side impact. Therefore, those vehicles should be excluded from the obligation to comply with the eCall requirements set out in this Regulation. Moreover, some vehicles of categories M1 and N1 cannot for technical reasons be equipped with an appropriate eCall triggering mechanism. (20) Special purpose vehicles should be subject to compliance with the eCall requirements set out in this Regulation, where the base/incomplete vehicle is equipped with the necessary triggering mechanism. (21) Any processing of personal data through the 112-based eCall in-vehicle system should comply with the personal data protection rules provided for in Directive 95/46/EC of the European Parliament and of the Council (9) and in Directive 2002/58/EC of the European Parliament and of the Council (10), in particular to guarantee that vehicles equipped with 112-based eCall in-vehicle systems, in their normal operational status related to 112 eCall, are not traceable and are not subject to any constant tracking and that the minimum set of data sent by the 112-based eCall in-vehicle system includes the minimum information required for the appropriate handling of emergency calls. This should take into account the recommendations made by the Working Party on the Protection of Individuals with regard to the Processing of Personal Data set up under Article 29 of Directive 95/46/EC (Article 29 Data Protection Working Party) and contained in its Working document on data protection and privacy implications in eCall initiative, adopted on 26 September 2006. (22) Manufacturers should implement all the necessary measures in order to comply with the rules on privacy and data protection set out in this Regulation in accordance with Articles 7 and 8 of the Charter of Fundamental Rights of the European Union (11). (23) When complying with technical requirements, vehicle manufacturers should integrate technical forms of data protection into in-vehicle systems and should comply with the principle of privacy by design. (24) Manufacturers should provide the information about the existence of a free public eCall system, based on the single European emergency number 112, the right of the vehicle owner to choose to use that system rather than a TPS eCall system and the processing of data carried out through the 112-based eCall in-vehicle system as part of the technical documentation handed over together with the vehicle. That information should also be available for downloading online. (25) Data transmitted via the 112-based eCall in-vehicle system and processed by the PSAPs can be transferred to the emergency service and service partners referred to in Decision No 585/2014/EU only in the event of incidents related to eCalls and under the conditions set out in that Decision and are used exclusively for the attainment of the objectives of that Decision. Data processed by the PSAPs through the 112-based eCall in-vehicle system are not transferred to any other third parties without the explicit prior consent of the data subject. (26) The European standardisation organisations, the European Telecommunications Standards Institute (ETSI) and the European Committee for Standardisation (CEN), have developed common standards for the deployment of a pan-European eCall service, which should apply for the purposes of this Regulation, as this will facilitate the technological evolution of the eCall in-vehicle service, ensure the interoperability and continuity of the service throughout the Union, and reduce the costs of implementation for the Union as a whole. (27) In order to ensure the application of common technical requirements regarding the 112-based eCall in-vehicle system, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union should be delegated to the Commission in respect of the exemption of certain classes of vehicles of categories M1 and N1 from the obligation to install eCall in-vehicle systems, of the establishment of detailed technical requirements and tests for the EC type-approval of vehicles with regard to their eCall in-vehicle systems and the EC type-approval of systems, components and separate technical units designed and constructed for such vehicles, and of the establishment of detailed technical rules and test procedures for the application of certain rules on personal data processing and for ensuring that there is no exchange of personal data between the 112-based eCall in-vehicle system and third party systems. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level and with relevant stakeholders, consulting in particular consumer protection organisations, as well as the European Data Protection Supervisor and the Article 29 Data Protection Working Party in accordance with the applicable legislation. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (28) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers relating to the practical arrangements for assessing the absence of traceability and tracking, the template for the user information and the administrative provisions for the EC type-approval regarding the template for the information documents to be provided by manufacturers for the purposes of the type-approval, the template of the EC type-approval certificates and the model for the EC type-approval mark, should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (12). (29) Vehicle manufacturers should be allowed sufficient time to adapt to the technical requirements of this Regulation. (30) This Regulation is a new separate Regulation in the context of the EC type-approval procedure provided for in Directive 2007/46/EC and, therefore, Annexes I, III, IV and XI to that Directive should be amended accordingly. (31) Since the objective of this Regulation, namely the achievement of the internal market through the introduction of common technical requirements for new type-approved vehicles equipped with the 112-based eCall in-vehicle system, cannot be sufficiently achieved by the Member States but can rather, by reason of its scale, be better achieved at Union level, the Union may adopt measures in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective. (32) The European Data Protection Supervisor was consulted in accordance with Article 28(2) of Regulation (EC) No 45/2001 of the European Parliament and of the Council (13) and delivered an opinion on 29 October 2013 (14), HAVE ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation establishes the general requirements for the EC type-approval of vehicles in respect of the 112-based eCall in-vehicle systems, and of 112-based eCall in-vehicle systems, components and separate technical units. Article 2 Scope 1. This Regulation shall apply to vehicles of categories M1 and N1 as defined in points 1.1.1 and 1.2.1 of Part A of Annex II to Directive 2007/46/EC and to 112-based eCall in-vehicle systems, components and separate technical units designed and constructed for such vehicles. It shall not apply to the following vehicles: (a) vehicles produced in small series approved pursuant to Articles 22 and 23 of Directive 2007/46/EC; (b) vehicles approved pursuant to Article 24 of Directive 2007/46/EC; (c) vehicles which cannot for technical reasons be equipped with an appropriate eCall triggering mechanism, as determined in accordance with paragraph 2. 2. The Commission shall be empowered to adopt delegated acts in accordance with Article 8 to identify classes of vehicles of categories M1 and N1 which cannot be equipped with an appropriate eCall triggering mechanism for technical reasons, on the basis of a study assessing the costs and benefits which is carried out or mandated by the Commission and taking into account all relevant safety and technical aspects. The first such delegated acts shall be adopted by 9 June 2016. Article 3 Definitions For the purposes of this Regulation and in addition to the definitions laid down in Article 3 of Directive 2007/46/EC, the following definitions apply: (1) 112-based eCall in-vehicle system means an emergency system, comprising in-vehicle equipment and the means to trigger, manage and enact the eCall transmission, that is activated either automatically via in-vehicle sensors or manually, which carries, by means of public mobile wireless communications networks, a minimum set of data and establishes a 112-based audio channel between the occupants of the vehicle and an eCall PSAP; (2) eCall means an in-vehicle emergency call to 112, made either automatically by means of the activation of in-vehicle sensors or manually, which carries a minimum set of data and establishes an audio channel between the vehicle and the eCall PSAP via public mobile wireless communications networks; (3) public safety answering point or PSAP means a physical location where emergency calls are first received under the responsibility of a public authority or a private organisation recognised by the Member State; (4) most appropriate PSAP means a PSAP determined beforehand by the responsible authorities to cover emergency calls from a certain area or for emergency calls of a certain type; (5) eCall PSAP means the most appropriate PSAP determined beforehand by the authorities to first receive and handle eCalls; (6) minimum set of data or MSD means the information defined by the standard Intelligent transport systems  eSafety  eCall minimum set of data (MSD) (EN 15722:2011) which is sent to the eCall PSAP; (7) in-vehicle equipment means equipment permanently installed within the vehicle that provides or has access to the in-vehicle data required to perform the eCall transaction via a public mobile wireless communications network; (8) eCall transaction means the establishment of a mobile wireless communications session across a public wireless communications network and the transmission of the MSD from a vehicle to an eCall PSAP and the establishment of an audio channel between the vehicle and the same eCall PSAP; (9) public mobile wireless communications network means a mobile wireless communications network available to the public in accordance with Directives 2002/21/EC (15) and 2002/22/EC (16) of the European Parliament and of the Council; (10) third party services supported eCall or TPS eCall means an in-vehicle emergency call to a third party service provider, made either automatically by means of the activation of in-vehicle sensors or manually, which carries, by means of public mobile wireless communications networks, the MSD and establishes an audio channel between the vehicle and the third party service provider; (11) third party service provider means an organisation recognised by national authorities as being allowed to receive a TPS eCall and to forward the MSD to the eCall PSAP; (12) third party services eCall in-vehicle system or TPS eCall in-vehicle system means a system activated either automatically via in-vehicle sensors or manually, which carries, by means of public mobile wireless communications networks, the MSD and establishes an audio channel between the vehicle and the third party service provider. Article 4 General obligations of the manufacturers Manufacturers shall demonstrate that all new types of vehicles referred to in Article 2 are equipped with a permanently installed 112-based eCall in-vehicle system, in accordance with this Regulation and the delegated and implementing acts adopted pursuant to this Regulation. Article 5 Specific obligations of manufacturers 1. Manufacturers shall ensure that all of their new types of vehicle and 112-based eCall in-vehicle systems, components and separate technical units designed and constructed for such vehicles are manufactured and approved in accordance with this Regulation and the delegated and implementing acts adopted pursuant to this Regulation. 2. Manufacturers shall demonstrate that all new types of vehicles are constructed in such a way as to ensure that, in the event of a severe accident, detected by activation of one or more sensors or processors within the vehicle, which occurs in the territory of the Union, an eCall to the single European emergency number 112 is triggered automatically. Manufacturers shall demonstrate that new types of vehicles are constructed in such a way as to ensure that an eCall to the single European emergency number 112 can also be triggered manually. Manufacturers shall ensure that the manual trigger control of the 112-based eCall in-vehicle system is designed in such a way as to avoid mishandling. 3. Paragraph 2 is without prejudice to the right of the vehicle owner to use a TPS eCall in-vehicle system providing a similar service, in addition to the 112-based eCall in-vehicle system, provided that all the following conditions are met: (a) the TPS eCall in-vehicle system shall comply with the standard EN 16102:2011 Intelligent transport systems  eCall  Operating requirements for third party support; (b) manufacturers shall ensure that there is only one system active at a time and that the 112-based eCall in-vehicle system is triggered automatically in the event that the TPS eCall in-vehicle system does not function; (c) the vehicle owner shall have the right to choose to use the 112-based eCall in-vehicle system rather than a TPS eCall in-vehicle system at all times; (d) manufacturers shall include information on the right referred to in point (c) in the owner's manual. 4. Manufacturers shall ensure that the receivers in the 112-based eCall in-vehicle systems are compatible with the positioning services provided by the Galileo and the EGNOS systems. Manufacturers may also choose, in addition, compatibility with other satellite navigation systems. 5. Only those 112-based eCall in-vehicle systems, either permanently installed within the vehicle or type-approved separately, which can be tested shall be accepted for the purposes of EC type-approval. 6. Manufacturers shall demonstrate that, in the event of a critical system failure which would result in an inability to execute a 112-based eCall, a warning will be given to the occupants of the vehicle. 7. The 112-based eCall in-vehicle system shall be accessible to all independent operators for a reasonable fee not exceeding a nominal amount and without discrimination for repair and maintenance purposes in accordance with Regulation (EC) No 715/2007. 8. The Commission shall be empowered to adopt delegated acts in accordance with Article 8 establishing the detailed technical requirements and tests for the EC type-approval of vehicles in respect of their 112-based eCall in-vehicle systems and the EC type-approval of 112-based eCall in-vehicle systems, components and separate technical units. The technical requirements and tests referred to in the first subparagraph shall be based on the requirements set out in paragraphs 2 to 7 and on the available standards relating to eCall, where applicable, including: (a) EN 16072:2011 Intelligent transport system  eSafety  Pan-European eCall operating requirements; (b) EN 16062:2011 Intelligent transport systems  eSafety  eCall high level application requirements (HLAP); (c) CEN/TS 16454:2013 Intelligent transport systems  ESafety  ECall end to end conformance testing, as regards the 112-based eCall in-vehicle system conformance to the pan-European eCall; (d) EN 15722:2011 Intelligent transport systems  eSafety  eCall minimum set of data (MSD); (e) EN 16102:2011 Intelligent transport systems  eCall  Operating requirements for third party support; (f) any additional European standards relating to the eCall system adopted in conformity with the procedures laid down in Regulation (EU) No 1025/2012 of the European Parliament and of the Council (17), or Regulations of the United Nations Economic Commission for Europe (UNECE Regulations) relating to eCall systems to which the Union has acceded. The first such delegated acts shall be adopted by 9 June 2016. 9. The Commission shall be empowered to adopt delegated acts in accordance with Article 8 to update the versions of the standards referred to in paragraph 8 of this Article when a new version is adopted. Article 6 Rules on privacy and data protection 1. This Regulation is without prejudice to Directives 95/46/EC and 2002/58/EC. Any processing of personal data through the 112-based eCall in-vehicle system shall comply with the personal data protection rules provided for in those Directives. 2. The personal data processed pursuant to this Regulation shall only be used for the purpose of handling the emergency situations referred to in the first subparagraph of Article 5(2). 3. The personal data processed pursuant to this Regulation shall not be retained longer than necessary for the purpose of handling the emergency situations referred to in the first subparagraph of Article 5(2). Those data shall be fully deleted as soon as they are no longer necessary for that purpose. 4. Manufacturers shall ensure that the 112-based eCall in-vehicle system is not traceable and is not subject to any constant tracking. 5. Manufacturers shall ensure that, in the internal memory of the 112-based eCall in-vehicle system, data are automatically and continuously removed. Only the retention of the last three locations of the vehicle shall be permitted in so far as it is strictly necessary to specify the current location and the direction of travel at the time of the event. 6. Those data shall not be available outside the 112-based eCall in-vehicle system to any entities before the eCall is triggered. 7. Privacy enhancing technologies shall be embedded in the 112-based eCall in-vehicle system in order to provide eCall users with the appropriate level of privacy protection, as well as the necessary safeguards to prevent surveillance and misuse. 8. The MSD sent by the 112-based eCall in-vehicle system shall include only the minimum information as referred to in the standard EN 15722:2011 Intelligent transport systems  eSafety  eCall minimum set of data (MSD). No additional data shall be transmitted by the 112-based eCall in-vehicle system. That MSD shall be stored in such a way as to make its full and permanent deletion possible. 9. Manufacturers shall provide clear and comprehensive information in the owner's manual about the processing of data carried out through the 112-based eCall in-vehicle system. That information shall consist of: (a) the reference to the legal basis for the processing; (b) the fact that the 112-based eCall in-vehicle system is activated by default; (c) the arrangements for data processing that the 112-based eCall in-vehicle system performs; (d) the specific purpose of the eCall processing, which shall be limited to the emergency situations referred to in the first subparagraph of Article 5(2); (e) the types of data collected and processed and the recipients of that data; (f) the time limit for the retention of data in the 112-based eCall in-vehicle system; (g) the fact that there is no constant tracking of the vehicle; (h) the arrangements for exercising data subjects' rights as well as the contact service responsible for handling access requests; (i) any necessary additional information regarding traceability, tracking and processing of personal data in relation to the provision of a TPS eCall and/or other added value services, which shall be subject to explicit consent by the owner and in compliance with Directive 95/46/EC. Particular account shall be taken of the fact that differences may exist between the data processing carried out through the 112-based eCall in-vehicle system and the TPS eCall in-vehicle systems or other added value services. 10. In order to avoid confusion as to the purposes pursued and the added value of the processing, the information referred to in paragraph 9 shall be provided in the owner's manual separately for the 112-based eCall in-vehicle system and the TPS eCall systems prior to the use of the system. 11. Manufacturers shall ensure that the 112-based eCall in-vehicle system and any additional system providing TPS eCall or an added-value service are designed in such a way that no exchange of personal data between them is possible. The non-use of a system providing TPS eCall or an added-value service or the refusal of the data subject to give consent to the processing of his or her personal data for a TPS eCall service or an added value service shall not create any adverse effects on the use of the 112-based eCall in-vehicle system. 12. The Commission shall be empowered to adopt delegated acts in accordance with Article 8 in order to establish: (a) the detailed technical requirements and test procedures for the application of the rules on personal data processing referred to in paragraphs 2 and 3; (b) the detailed technical requirements and test procedures for ensuring that there is no exchange of personal data between the 112-based eCall in-vehicle system and third party systems as referred to in paragraph 11. The first such delegated acts shall be adopted by 9 June 2016. 13. The Commission shall, by means of implementing acts, lay down: (a) the practical arrangements for assessing the absence of traceability and tracking referred to in paragraphs 4, 5 and 6; (b) the template for the user information referred to in paragraph 9. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 10(2). The first such implementing acts shall be adopted by 9 June 2016. Article 7 Obligations of the Member States With effect from 31 March 2018, national authorities shall only grant EC type-approval in respect of the 112-based eCall in-vehicle system to new types of vehicles and to new types of 112-based eCall in-vehicle systems, components and separate technical units designed and constructed for such vehicles which comply with this Regulation and the delegated and implementing acts adopted pursuant to this Regulation. Article 8 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 2(2), Article 5(8) and (9) and Article 6(12) shall be conferred on the Commission for a period of five years from 8 June 2015. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 2(2), Article 5(8) and (9) and Article 6(12) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 2(2), Article 5(8) and (9) and Article 6(12) shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. Article 9 Implementing acts The Commission shall adopt implementing acts laying down the administrative provisions for the EC type-approval of vehicles with regard to the 112-based eCall in-vehicle system and of 112-based eCall in-vehicle systems, components and separate technical units designed and constructed for such vehicles as required by Article 5(1) regarding: (a) the templates for the information documents to be provided by manufacturers for the purposes of the type-approval; (b) the templates for the EC type-approval certificates; (c) the model(s) for the EC type-approval mark. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 10(2). The first such implementing acts shall be adopted by 9 June 2016. Article 10 Committee procedure 1. The Commission shall be assisted by the Technical Committee  Motor Vehicles (TCMV) established by Article 40(1) of Directive 2007/46/EC. That committee is a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Where the committee delivers no opinion, the Commission shall not adopt the draft implementing act and the third subparagraph of Article 5(4) of Regulation (EU) No 182/2011 shall apply. Article 11 Penalties 1. Member States shall lay down the rules on penalties applicable to non-compliance by manufacturers with the provisions of this Regulation and the delegated and implementing acts adopted pursuant to this Regulation. They shall take all measures necessary to ensure that the penalties are implemented. The penalties provided for shall be effective, proportionate and dissuasive. Member States shall notify those provisions to the Commission, and shall notify it without delay of any subsequent amendment affecting them. 2. The type of non-compliance which is to be subject to a penalty shall include at least the following: (a) making a false declaration during an approval procedure or a procedure leading to a recall; (b) falsifying test results for type-approval; (c) withholding data or technical specifications which could lead to recall, refusal or withdrawal of type-approval; (d) breaching provisions laid down in Article 6; (e) acting in breach of the provisions of Article 5(7). Article 12 Reporting and review 1. By 31 March 2021, the Commission shall prepare an evaluation report to be presented to the European Parliament and to the Council on the achievements of the 112-based eCall in-vehicle system, including its penetration rate. The Commission shall investigate whether the scope of this Regulation should be extended to other categories of vehicles, such as heavy goods vehicles, buses and coaches, powered two-wheelers, and agricultural tractors. If appropriate, the Commission shall present a legislative proposal to that effect. 2. Following a broad consultation with all relevant stakeholders and a study assessing the costs and benefits, the Commission shall assess the need of requirements for an interoperable, standardised, secure and open-access platform. If appropriate, and no later than 9 June 2017, the Commission shall adopt a legislative initiative based on those requirements. Article 13 Amendments to Directive 2007/46/EC Annexes I, III, IV and XI to Directive 2007/46/EC are hereby amended in accordance with the Annex to this Regulation. Article 14 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 2(2), Article 5(8) and (9), Article 6(12) and (13) and Articles 8, 9, 10 and 12 shall apply from 8 June 2015. Articles other than those referred to in the second paragraph of this Article shall apply from 31 March 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 29 April 2015. For the European Parliament The President M. SCHULZ For the Council The President Z. KALNIÃ A-LUKAÃ EVICA (1) OJ C 341, 21.11.2013, p. 47. (2) Position of the European Parliament of 26 February 2014 (not yet published in the Official Journal) and position of the Council at first reading of 2 March 2015 (not yet published in the Official Journal). Position of the European Parliament of 28 April 2015 (not yet published in the Official Journal). (3) Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (OJ L 263, 9.10.2007, p. 1). (4) Decision No 585/2014/EU of the European Parliament and of the Council of 15 May 2014 on the deployment of the interoperable EU-wide eCall service (OJ L 164, 3.6.2014, p. 6). (5) Commission Recommendation 2011/750/EU of 8 September 2011 on support for an EU-wide eCall service in electronic communication networks for the transmission of in-vehicle emergency calls based on 112 (eCalls) (OJ L 303, 22.11.2011, p. 46). (6) Regulation (EU) No 1285/2013 of the European Parliament and of the Council of 11 December 2013 on the implementation and exploitation of European satellite navigation systems and repealing Council Regulation (EC) No 876/2002 and Regulation (EC) No 683/2008 of the European Parliament and of the Council (OJ L 347, 20.12.2013, p. 1). (7) Regulation (EC) No 715/2007 of the European Parliament and of the Council of 20 June 2007 on type approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information (OJ L 171, 29.6.2007, p. 1). (8) Directive 2014/45/EU of the European Parliament and of the Council of 3 April 2014 on periodic roadworthiness tests for motor vehicles and their trailers and repealing Directive 2009/40/EC (OJ L 127, 29.4.2014, p. 51). (9) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31). (10) Directive 2002/58/EC of the European Parliament and of the Council of 12 July 2002 concerning the processing of personal data and the protection of privacy in the electronic communications sector (Directive on privacy and electronic communications) (OJ L 201, 31.7.2002, p. 37). (11) OJ C 326, 26.10.2012, p. 391. (12) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (13) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and the free movement of such data (OJ L 8, 12.1.2001, p. 1). (14) OJ C 38, 8.2.2014, p. 8. (15) Directive 2002/21/EC of the European Parliament and of the Council of 7 March 2002 on a common regulatory framework for electronic communications networks and services (Framework Directive) (OJ L 108, 24.4.2002, p. 33). (16) Directive 2002/22/EC of the European Parliament and of the Council of 7 March 2002 on universal service and users' rights relating to electronic communications networks and services (Universal Service Directive) (OJ L 108, 24.4.2002, p. 51). (17) Regulation (EU) No 1025/2012 of the European Parliament and of the Council of 25 October 2012 on European standardisation, amending Council Directives 89/686/EEC and 93/15/EEC and Directives 94/9/EC, 94/25/EC, 95/16/EC, 97/23/EC, 98/34/EC, 2004/22/EC, 2007/23/EC, 2009/23/EC and 2009/105/EC of the European Parliament and of the Council and repealing Council Decision 87/95/EEC and Decision No 1673/2006/EC of the European Parliament and of the Council (OJ L 316, 14.11.2012, p. 12). ANNEX Amendments to Directive 2007/46/EC Directive 2007/46/EC is amended as follows: (1) in Annex I, the following points are added: 12.8. eCall system 12.8.1. Presence: yes/no (1) 12.8.2. technical description or drawings of the device: ¦ ; (2) in Annex III, Part I, section A, the following points are added: 12.8. eCall system 12.8.1. Presence: yes/no (1) ; (3) in Annex IV, Part I is amended as follows: (a) the following item is added to the table: Item Subject Regulatory act Applicability M1 M2 M3 N1 N2 N3 O1 O2 O3 O4 72 eCall system Regulation (EU) 2015/758 X X ; (b) Appendix 1 is amended as follows: (i) the following item is added to Table 1: Item Subject Regulatory act Specific issues Applicability and specific requirements 72 eCall system Regulation (EU) 2015/758 N/A ; (ii) the following item is added to Table 2: Item Subject Regulatory act Specific issues Applicability and specific requirements 72 eCall system Regulation (EU) 2015/758 N/A ; (c) in Appendix 2, Section 4. Technical Requirements is amended as follows: (i) the following item is added to Part I: Vehicles belonging to category M1: Item Regulatory act reference Alternative requirements 72 Regulation (EU) 2015/758 (eCall systems) The requirements of that Regulation shall not apply. ; (ii) the following item is added to Part II: Vehicles belonging to category N1: Item Regulatory act reference Alternative requirements 72 Regulation (EU) 2015/758 (eCall systems) The requirements of that Regulation shall not apply. ; (4) Annex XI is amended as follows: (a) in Appendix 1, the following item is added to the table: Item Subject Regulatory act reference M1  ¤ 2 500 (*) kg M1 > 2 500 (*) kg M2 M3 72 eCall system Regulation (EU) 2015/758 G G N/A N/A ; (b) in Appendix 2, the following item is added to the table: Item Subject Regulatory act reference M1 M2 M3 N1 N2 N3 O1 O2 O3 O4 72 eCall system Regulation (EU) 2015/758 G N/A N/A G N/A N/A N/A N/A N/A N/A ; (c) in Appendix 3, the following item is added to the table: Item Subject Regulatory act reference M1 72 eCall system Regulation (EU) 2015/758 G ; (d) in Appendix 4, the following item is added to the table: Item Subject Regulatory act reference M2 M3 N1 N2 N3 O1 O2 O3 O4 72 eCall system Regulation (EU) 2015/758 N/A N/A G N/A N/A N/A N/A N/A N/A .